 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDMillwrights Local Union No. 1102, United Brotherhood of Car-penters and Joiners of America, AFL-CIO; Carpenters DistrictCouncil of Detroit,Wayne and Oakland Counties and Vicin-ities,United Brotherhood of Carpenters and Joiners of Amer-ica, AFL-CIOandDon Cartage CompanyMillwrights Local Union No. 1102, United Brotherhood of Car-penters and Joiners of America,AFL-CIO; Carpenters DistrictCouncil of Detroit, Wayne and Oakland Counties and Vicinities,United Brotherhood of Carpenters and Joiners of America,AFL-CIO;Detroit and Wayne County,Oakland and MacombCounties,Michigan Building and Construction Trades CouncilandJohn Quinn.Cases Nos. 7-CD-97-1 and 2 and 7-CD-97-3-4and 5.February 18,1966SUPPLEMENTAL DECISIONThe instant proceeding was originally initiated by charges filed byDon Cartage Company, hereinafter called Don Cartage, and JohnQuinn, an individual, alleging that Millwrights Local Union No. 1102,United Brotherhood of Carpenters and Joiners of America, AFL-CIO, hereinafter called Millwrights 1102, Carpenters District CouncilofDetroit,Wayne and Oakland Counties and Vicinities, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, here-inafter called Carpenters Council, and Detroit and Wayne Counties,Oakland and Macomb Counties, Michigan Building and ConstructionTrades Council, violated Section 8(b) (4) (D) of the National LaborRelations Act, as amended, by engaging in a jurisdictional dispute atGeneral Motors Ternstedt Division in Detroit, Michigan, in order toforce or require Don Cartage and the Ternstedt Division to assignparticular work to members of Millwrights 1102 rather than to mem-bers of Riggers and Machinery Erectors, Machinery Movers Local No.575, International Association of Bridge, Structural and OrnamentalIronworkers of America, AFL-CIO, hereinafter called Riggers 575.Before the National Labor Relations Board had issued a decision inthe matter, an agreement was entered into which settled the dispute atTernstedt.On August 16, 1965, the National Labor Relations Boardissued a "Decision and Order Approving Settlement Agreement andQuashing Notice of Hearing" in that case. 1Don Cartage and JohnQuinn thereafter sought court review of the foregoing Decision andOrder.On November 8, 1965, the General Counsel petitioned theUnited States Court of Appeals for the District of Columbia Circuit1154 NLRB 513.157 NLRB No. 13. MILLWRIGHTS LOCAL UNION NO. 110211for leave to adduce newly discovered evidence which was neither pre-sented nor available to the National Labor Relations Board in thisproceeding prior to the initiation of the instant review proceedings.On January 18, 1966, the United States Court of Appeals for the Dis-trict of Columbia Circuit granted the General Counsel's petition andremanded the instant proceedings to the Board with the direction that"such additional evidence shall be taken before the Board . . . andthe Board's modified findings or new findings by reason of the addi-tional evidence so taken together with its recommendations if any forthemodification or setting aside of its original order shall befiled . . . ."Pursuant to the court's order, the National Labor Relations Boardremanded the foregoing cases for further hearing "for the purposeof adducing evidence bearing on the question whether Don Cartage,either directly or by virtue of its membership in the Michigan Car-tagemen's Association, has `agreed upon methods for the voluntaryadjustment of' jurisdictional disputes."The National Labor Rela-tions Board further ordered that the evidence to be adduced wouldinclude, but not necessarily be limited to, the following documents :1.Agreement between the International Association of Bridge,Structural and Ornamental Ironworkers of America, AFL-CIO, here-inafter called the Ironworkers, and the Michigan Cartagemen's Asso-ciation, dated September 27, 1958.2.Agreement between the Ironworkers and the Michigan Cartage-men's Association, dated January 25, 1951.3.The general working rules of the Ironworkers as of Septem-ber 27, 1958, and all amendments subsequently made thereto.4.Opinion and decision of the Appeals Board of the National JointBoard for Settlement of Jurisdictional Disputes in the matter ofChevrolet Spring and Bumper Plant,hereinafter called theGood-fellowcase, dated August 25, 1965.5. "Plan for Settling Jurisdictional Disputes Nationally and Lo-cally" (commonly known as "the green book"), as of September 27,1958; as of March 1964, when the Ternstedt dispute arose; and ascurrently in effect.6."Procedural rules and regulations of the National Joint Boardfor Settlement of Jurisdictional Disputes and Appeals Board Pro-cedures," as of September 27, 1958; as of March 1964, when the Tern-stedt dispute arose; and as currently in effect.7.Constitution of the AFL-CIO, in effect on September 27, 1958.8.Constitution of the Building and Construction Trades Depart-ment of the AFL-CIO, in effect on September 27, 1958. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHENEWLYDISCOVERED EVIDENCE2The newly discovered evidence was contained in an opinion anddecision of the Appeals Board of the National Joint Board for Settle-ment of Jurisdictional Disputes in theGoodfellowcase, dated Au-gust 25, 1965, wherein reference was made to an International agree-ment dated September 27, 1958, hereinafter called the 1958 agreement,between the Ironworkers and the Michigan Cartagemen's Association.Paragraph 6 of this agreement provides that:The Employer [Michigan Cartagemen's Association] agrees toabide by the General Working Rules of (the Ironworkers) andto pay the scale of wages, work the schedule of hours and con-form to the conditions of employment in force and effect in thelocality in which the (Michigan Cartagemen's Association) isperforming or is to perform work provided that such conditionsare not in violation of the National Labor Relations Act.Paragraph 9 of this agreement provides that :In case a dispute arises which involves a question of the scaleof wages or the General Working Rules of the (Ironworkers),the matter shall be referred to the general president of the (Iron-workers) and he or his representative shall meet with the repre-sentative of the (Michigan Cartagemen's Association) who shalltake steps at once toascertainthe facts and render a decisionthereon.Where the dispute involves scale of wages any decision ren-dered shall be retroactive to the date on which the disputeoriginated.In case the representative of the (Michigan Cartagemen's Asso-ciation) and the representative of the (Ironworkers)are unableto reach an agreement on the facts in the case they may select anagency mutually agreeable to them to hear and pass upon the casein dispute.In 1958 the Ironworkers general working rules provided that claimspertaining to machinery (moving, hoisting, lowering, and placing onfoundations) "are subject to trade agreements and final decisions ofthe AFL-CIO." In 1960 the Ironworkers amended its general work-2As tothe 1951 agreement(item No. 2 in the Board'sremand order),the recordestablishes that in 1951,Michigan Cartagemen'sAssociation'spredecessor,'GreaterDetroit Cartage Assoc. & Affiliates" entered into an agreement with the Ironworkerscontaining substantially the same provisions as the 1958 agreementDon Cartage, amongothers, was listed therein as an affiliate,although not all of the affiliates were named inthe agreement.The record further establishes, however, and it is admitted by John H.Lyons,general president of the Ironworkers,that the 1951 agreement was terminated onMarch 17,1958,and that from this date until the effective date of the 1958 agreement,September 27, 1958, no one was bound.The record also shows that the word "affiliates"was not used,nor was any affiliate listed, in the 1958 agreement between "MichiganCartagemen'sAssociation"and the Ironworkers. MILLWRIGHTS LOCAL UNION NO.1110213ing rules so as to provide that claims pertaining to machinery "aresubject to trade agreements and decisions of the National Joint Boardfor the settlement of jurisdictional disputes."It is the General Counsel's position that Don Cartage and the Mich-igan Cartagemen'sAssociation are, by virtue of the 1958 agreement,bound to the National Joint Board for the Settlement of Jurisdic-tional Disputes and, therefore,have agreed upon a voluntary methodfor settling jurisdictional disputes.More specifically,the GeneralCounsel contends that Don Cartage and theMichiganCartagemen'sAssociation have agreed to "abide by the GeneralWorking Rules" ofthe Ironworkers as set forth in paragraph 6 of the 1958 agreement.The General Counsel also contends that the reference to the AFL-CIO in the general working rules in force in 1958, which provide thatjurisdictional claims were"subject to trade agreements and final de-cisions of the AFL-CIO," may reasonably be interpreted"to be inpart a reference to the Joint Board for at the time the InternationalAgreement was executed in 1958,,and at all times since,the JointBoard was an arm of theAFL-CIOcharged with the responsibilityof resolving jurisdictional disputes in the building and constructionindustry."Based on the foregoing,the General Counsel concludes,in effect, that the 1960 change in the wording of the general workingrules to the effect that jurisdictional claims "are subject to trade agree-ments and decisions of the National Joint Board for the Settlementof Jurisdictional Disputes"did not change the meaning or intent asexpressed in 1958, that these working rules have been incorporated inthe 1958 agreement,and that, therefore,Don Cartage and the Mich-igan Cartagemen's Association have agreed to abide by the decisions ofthe National Joint-Board.FACTSThe records shows that the Michigan Cartagemen's Association iscomposed of three divisions : the Upstate Division, whose function isnot clearly disclosed; the Heavy Haulers Division, which is composedof companies engaged in moving and erecting machinery, of whichDon Cartage is a member; and the parent Michigan Cartagemen'sAssociation, whose members are engaged in general drayage.3 ' TheAssociation is composed of a president, vice president, secretary, andtreasurer, and a board of directors composed of 12 members fromMCA, and 2 each from the Upstate and Heavy, Haulers Divisions.The primary function of the directors representing the Upstate. andHeavy Haulers Divisions is to ascertain generally. what is going on inthe trucking business and,to report back to their, respective divisions.3For purposes of clarification,the term "Michigan Cartagemen's Association" or "MCA"refers to the division engaged in general hauling, and the term"Association"refers to thecomposite of the three divisions. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough the secretary of the Association collects dues from each divi-sion, keeps a record of their participation in the Association, and takesnotes of the meetings held by each division, the three divisions arepractically autonomous in that they have separate officers, pay sepa-rate dues, control their own affairs, and conduct their own labor nego-tiations.4Each division is primarily interested in protecting andpromoting its own interest; in effect, they formed the Association inorder to have an entity to further their similar but different interests.As indicated above, Heavy Haulers Division conducts its own labornegotiations without the prior approval of, or the subsequent ratifi-cation by, the board of directors of the Association.Upon joining theHeavy Haulers Division, each member submits to this division a powerof attorney which authorizes a committee chosen by its own membersto enter into labor negotiations on behalf of the membership, subjectto ratification by the membership of all labor contracts. It is undis-puted that the foregoing has always been the method by which laborcontracts have been negotiated in this division.This was well knownto-Riggers 575 which, on one occasion, actually had the Heavy Haulersnegotiating committee physically submit the powers of attorney. It isclear that both Riggers 575 and Heavy Haulers had the right to ratifyany agreement reached by their negotiating committees, and if theirrespective organizations refused to do so, the parties went back intonegotiations.The record is also clear that neither of the other twodivisions, nor any officer thereof, had any authority to bind any otherdivision.Despite the foregoing, however, William Thorpe, presidentof the Association in 1958, signed the 1958 agreement which was cap-tioned as being between the"Michigan Cartagemen's Association" andthe Ironworkers.,'Thorpe testified, however, that he had no authorityto sign the 1958 contract and that he did so at the request of Schaeff-ner,MCA's attorney now deceased, because Schaeffner had told himthat if Thorpe would sign the agreement, this would extricate one ofSchaeffner's private clients from a labor dispute.Thorpe furthertestified that he knew nothing about being bound to the National JointBoard for the Settlement of Jurisdictional Disputes when he executedthe 1958 agreement, that he never received a copy of the Ironworkers'general working rules, and that he never received any notification of4At some time in the past,prior to 1958, the board of directors of the Associationdelegated to each division the power and authority to conduct their own negotiations withcomplete autonomy.5Article VI of the bylaws of the Association,revised as of 1957, delineates the officersof the corporation and their duties. Section 4 thereof,in outlining the duties of thepresident,states,inter alma,that the president"shall execute all written contracts of theCorporation and shall countersign all checks with the Treasurer and shall perform allsuch other duties as are incident to his office."This, however,appears to be descriptiveofministerial acts only,and does not cover substantive matters. MILLWRIGHTS LOCAL UNION NO. 110215the change in the wording of the general working,rules in 1960 orthereafter.He further testified that he never notified the Iron-workers of his lack of authority to execute the 1958 agreement.The foregoing was corroborated by the testimony of Attorney Ed-ward Sanders,executive secretary and custodian of the record of theAssociation from 1954 to 1961,at which time he left the Association.Sanders testified,in addition,,that he transmitted the executed. 1958agreement to the Ironworkers upon Schaeffner's direction to him to doso and that although he protested that the agreement should have acorporate attestation,Schaeffner directed him to forget it in this in-stance.He also testified that the board of directors never learned of,or discussed,the 1958 agreement,and that this agreement had neverbeen brought to the attention of the membership or the negotiatingcommittee of the Heavy Haulers Division.Sanders further testifiedthat he does not know how the 1958 agreement got into the MCAfiles, but that he assumes that Schaeffner placed it there.Charles Quig, manager of the MCA and keeper of this division'srecords since August of 1961, testified that the minutes of the Associ-ation contained no reference whatsoever to this 1958 agreement.Thisfact was further corroborated by the minutes of the Association datedseveralmonths prior and subsequent to the date on which the 1958agreement was executed,which were introduced into evidence both bytestimony and by documentation.Quig testified that he first learnedof the 1958 agreement subsequent to the issuance of the opinion anddecision of the Appeals Board of the National Joint Board in 1965,in theGoodfellowcase.Thereafter,Quig searched his files, found theagreement,and notified MCA and the other two divisions of thisagreement.Quig further testified that the Heavy Haulers Divisionhas always negotiated its own contracts and that the president of theAssociation has no connection whatsoever with such contracts.Quigalso testifiedthat he hadnever received any general working rulesfrom the Ironworkers or any notification of any changes in theworking rules._Donald Jardine, general manager of Don Cartage from approxi-mately 1950 to 1961, and thereafter president of his own companywhich is a member of the Heavy Haulers Division, in effect, cor-roborated the foregoing testimony.Thus, Jardine testified that theMCA had never participated in negotiations or signed a contract withRiggers 575,and that MCA is completely independent and separatefrom the Heavy Haulers Division.He also testified that Thorpe hadno authority to sign the 1958 agreement on behalf of the Heavy Haul-ers, that neither he nor Don Cartage had ever delegated authority toThorpe to sign the agreement, and that he had never before heard ofthe 1958 agreement,nor received any general working rules or notifi-cation of any changes in these work rules. 16DECISIONS OF NATIONAL' LABOR RELATIONS BOARDRichard Royce, present treasurer and general manager of DonCartage as well as a member of the Heavy Haulers negotiating com-mittee and the board of directors of the Association, testified that onlyDon Cartage can sign contracts on behalf of Don Cartage, that neitherThorpe nor anyone else was ' authorized to execute contracts on DonCartage's behalf, thatMCA is completely separate from HeavyHaulers and does not participate in any way in Heavy Haulers nego-tiations, and that Heavy Haulers negotiates its own contracts subjectto ratification by its members.John H. Lyons, general president of the Ironworkers, testified thatalthough the Ironworkers may unilaterally change'the general work-ing rules and thereby bind an employer, the' absence of such provisionin the 1958 agreement would not change this result because this' wasa "matter of practice."There' is, however, nothing in the 'recordbeyond the foregoing assertion that such is, in fact, a matter of, prac-tice.Lyons' fu'rther' testified that the general` working rules appli-cable in 1958, which stated that jurisdictionalclaims are"subject totrade agreements arid final decisions of the AFL-CIO` did not changeany established practice even though, in 1960, the general workingrules were changed by the Ironworkers to state that jurisdictionalclaims are "subject to trade agreements and decisions of the NationalJoint Board for the Settlement of Jurisdictional Disputes." Inexplicating this statement, Lyons testified to the effect that originallytheAFL made craft jurisdictional determinations by conventionaction, later jurisdiction was determined by the Building and Con-struction Trades Department, later in 1948, by the Building TradesDepartment under the'National Joint Plan. In effect, Lyons testi-fied that some arm in the labor movement made craft jurisdic-tional determinations and implied that the'National Joint Board wasspecifically empowered to do so, at least in 1958.6 Lyons also testi-fied that an employer must abide by the general working rules if thatemployer is in' contract with the Ironworkers itself or with a local6In 1958, as well as in 1966, the green book(plan for settling jurisdictional disputesnationally and locally)provided that "It shall be the duty of the Joint Board to considerand decide cases of jurisdictional disputes in the building and construction industry,which disputes are referred to it by any of the International Unions involved in thedispute, or an employer directly affected by the dispute on the work in which he isengaged or by a participating organization representing such employer"There is,however, no evidence in the instant case that anyone referred any dispute to the JointBoard.The procedural rules and regulations of the National Board for the Settlement of Juris-dictional Disputes, as amended,in both 1949 and 1965 provide as follows:"These pro-cedures shall apply to:(a) contractors who employ members of the organizations af-filatedwith the Building and Construction Trades Department,AFL-CIO, and who havesigned a stipulation setting forth that they are willing to be bound by the terms of theagreement establishing the Joint Board, or who are members of a signatory association ofcontractors with authority to bind its members, or who are parties to a collective-bargainingagreement providing for the settlement of jurisdictiodal disputes under the proceduresherein set forth,(b)allunions affiliated with the Building and Construction TradesDepartment,AFL-CIO, inthe building and construction industry." 6MILLWRIGHTS LOCAL UNION NO. 110217union, since, in the latter event, each local agreement incorporates theGeneral Working Rules, and they are binding upon each local. Lyonsfurther testified that although the local unions must comply with theIronworkers' general working rules, an employer need not do so if thelocal has not incorporated the General Working Rules in a contractwith the employer. Lyons also testified with regard to paragraph 9of the 1958 agreement which, in effect, provides that attempts to settledisputes involving the general working rules -shall be made first byrepresentatives 'of the Ironworkers and the,employer and that if they"are 'unable to reach an agreement-on the. facts in, the case they mayselect an agency mutually agreeable tc them to hear and pass uponthe case in dispute."Lyons stated as follows with regard to the ques-volving paragraph 9.Q. Do you know from your knowledge whether or not therewere any such disputes which 'arose between the Internationaland the Michigan Cartagemen's Association or Don Cartage?A. No, not between the International.But disputes were re-ferred to the International in accordance with 9, and a settlementwas reached.Q. Between who?A. Between Michigan Cartagemen's Association and the In-ternational Association and the local union involved.Q. That would be Riggers 575?A. No. Various locals around the country.Finally Lyons testified that the 1957 arbitration award which at-tempted to settle the running jurisdictional dispute between Mill-wrights 1102 and Riggers 575, and which was used by theIronwork-ers in an attempt to settle the dispute in this proceeding, is a "tradeagreement." 7Paul Allen; business manager and a member of Riggers 575's nego-tiating committee since 1937, corroborated testimony to the effect thatHeavy Haulers negotiated with Riggers 575 pursuant to powers ofattorney and subject to ratification of any agreement reached by themembership of the Heavy Haulers, and that Riggers 575 once re-quired Heavy Haulers to physically produce these powers of attorney.He also testified that the Ironworkers is not a party to Riggers 575'scontracts, that the Ironworkers do. not require the general workingrules to become part of Riggers 575's contracts, and that the Iron-workers have approved every Riggers 575's contract ever negotiated.7 On October 16, 1957, Don Cartage signed an affidavit of agreement to abide by the1957 award in order to save a job on which it was working in return for a cessationof a strike in which members of Millwrights 1102 were engaged against Don Cartageat the time. Don Cartage, however, cancelled and terminated this agreement onApril 5, 1960. 1$DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe further testified that the General Working Rules are not incor-porated in Local 575's contracts with any member of Heavy Haulersand that these employers are not bound by the general working rules-"if they were binding we would put them in our collective bargainingagreement."Allen also testified that the 1957 arbitration award isnot an International agreement.In addition to the foregoing, evidence in the record further indi-cates that attempts to settle jurisdictional disputes between theparties were made without reference to or utilization of the 1958agreement.Thus, in a letter dated March 2, 1960, from IronworkersGeneral President Lyons to the attorney then representing the HeavyHaulers Division and pertaining to disputes in which members of thisdivision have been involved with Millwrights 1102, President Lyonsstated,inter alia :The more important or fundamental question in this entiresubject matter is whether the Heavy Haulers Division of theMichigan Cartagemen's Association is interested in trying tofind by negotiation a mutually acceptable solution to theseprinciples . . .President Lyons further stated:In conclusion I wish to state that President Hutcheson [presi-dent of Carpenters] and I are willing to arrange for meetings tobe held between the International Unions, the Local Unions andthe Heavy Haulers Division of the Michigan Cartagemen's Asso-ciation, at which meetings Mr. John T. Dunlop would be present[unless specific objection is' raised by your committee] to see ifwe can not resolve by mutual agreement, the problems that appar-ently exist as per your letter of January 27.We would like to know if the Employers whom you representdesire to negotiate these questions or problems which are subjectto amendment or resolution and of course, we desire to know ifyour Employers are willing to negotiate in good faith and on apractical basis.If so, it must be expressly understood that if anagreement is reached, the members of the Heavy Haulers Divisionof the Michigan Cartagemen's Association would be expected tosign a stipulation that they would conform to such agreement,and make all assignments of work in accordance therewith.This conclusion is further manifested in a letter from the construc-tion industry joint conference to the Association, dated August 16,1965, which stated,inter alia :As you are well aware, I have long felt that it would be fruit-ful for the Michigan Cartagemen's Association, the IronworkersInternational Union and the Carpenters International Union to MILLWRIGHTS LOCAL UNION NO. 110219sit down around a table to discuss the problems which createdjurisdictional strife in the Detroit and Eastern Michigan areaover the installation of machinery. It is my conviction that onlyin this way may a practicable, viable and permanent meeting ofminds to be achieved.I would like to propose more specifically that a committee ofthe Michigan Cartagemen's Association join me in Washingtonlate in the afternoon of Wednesday, August 25, for a discussionincluding dinner and for a meeting throughout the next day,Thursday, August 26, with a committee representing the Iron-workers International Union and the Carpenters InternationalUnion to explore fully the problems and to consider ways ofsettling jurisdictional controversies.Such a joint meeting shouldbe held in my view, without any conditions being imposed byanyone of the three sides.Based on all of the foregoing, we are not satisfied that the recordas a whole substantially supports the General Counsel's position thatthe Employers had agreed to be bound by the procedures of the JointBoard as an agreed upon method for the voluntary adjustment of thepresent jurisdictional dispute.Accordingly, we find no need, onthe basis of the supplemental record, to revise our prior order issuedherein.8MEMBER JENKINs, dissenting in part :I join in my colleagues' finding that the record developed on remandshows that neither Don Cartage Company nor Michigan Cartage-men's Association was or is bound to the National Joint Board forsettlement of this dispute.However, my colleagues have treated theremand order of the court as permitting no recommendation concern-ing the Board's original decision in light of the evidence developed atthe hearing on remand.With this I disagree.8During the course of the hearing, Don Cartage and the Heavy Haulers Division, andRiggers 575 and John Quinn raised certain motions and appeals relative to the courseand conduct of the hearing which, by agreement, were to be disposed of by the Board ratherthan by the Hearing Officer. In view of our disposition of this proceeding,we find thatthe motions and appeals are moot. In the absence of any opposition thereto, we herebygrant Millwrights 1102's and Carpenters Council's motion to correct official report ofproceedings.While the record does not establish that all parties hereto have agreed upon methodsfor voluntary adjustment,which would be the occasion for quashing the original noticeof hearing in this or like disputes, neither does it, in our view and contrary to our dis-senting colleague's estimate,wholly foreclose the possibility that Joint Board awards infuture disputes of this character submitted by the two contending unions may proveacceptable to this Employer or helpful to the Board if its procedures are again invoked.We consider this matter not to be encompassed by the court's remand,however.221-374-66-vol. 157-3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn dissenting from the original decision not to determine this dis-pute, I observed that not only was the dispute of long standing, butthat it was incumbent upon the Board to make a proper determinationof it.The facts related by the majority herein buttress that position;they disclose that the Employers were and are not bound to submitthis longstanding and continuing dispute to the Joint Board, andboth the Employers and Riggers apparently were careful to avoiddoing so.This attitude can, on the evidence now before us, be ex-pected to persist, thereby undercutting a principal reason for theBoard's original refusal to determine the dispute, namely, the hopethat the Joint Board would provide a channel for resolution of thisdispute.Consequently, I see little hope for labor peace in this areaunless this Board undertakes a proper consideration of this case.ThisBoard, it appears from the evidence offered on remand, is the onlyforum which presently can make an effective decision.For the above reasons and in accordance with the terms of theremand, I would recommend to the court that it return the case to theBoard for a determination of the dispute and an award in accordancetherewith.Local 370, United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the United Statesand Canada,AFL-CIOandBaughan Plumbing and HeatingCompany, Incorporated.Case No. 7-CC-306.February 21,1966DECISION AND ORDEROn November 29, 1965, Trial Examiner Robert Cohn issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmative action, asset forth in the attached Trial Examiner's Decision.The TrialExaminer further found that Respondent had not engaged in certainother unfair labor practices alleged in the complaint and recom-mended dismissal as to them.Thereafter, the General Counsel filedan exception to the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial157 NLRB No. 2.